Citation Nr: 1508424	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-17 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a urological disorder.

2.  Entitlement to service connection for disability of the left hand middle finger.

3.  Entitlement to service connection for bilateral ankle disability.

4.  Entitlement to service connection for bilateral knee disability, to include as secondary to ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The claims for service connection for a urological disorder and left middle finger disability are addressed in the REMAND portion of this decision and REMANED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic ankle disability is not shown in service, and post service findings for bilateral ankle arthralgias are not etiologically related to service, to include any event or incident of service.

2.  A chronic knee disability is not shown in service, and arthritis is not shown in the initial post separation year; also, the post service findings for bilateral knee disorder to include degenerative joint disease are not etiologically related to service, to include any event or incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral ankle disability are not met.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for bilateral knee disability, to include as secondary to ankle disability, are not met.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a January and April 2009 letters, prior to the rating decision on appeal.

VA further met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  It is noted that private medical records that the Veteran reports support his claims are not available as the facilities are closed.  See Hearing Transcript dated in October 2014.  VA further afforded the Veteran an appropriate VA medical examination.  VA provided the Veteran a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

It is noted that the VLJ conducting the hearing on appeal satisfied the duties under 38 C.F.R. § 3.103(c)(2).  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ fully explained the issues on appeal and inquired about the existence of outstanding evidence that may have been overlooked to include whether the post service treatment records identified by the Veteran as supporting his claim could be obtained.

Accordingly, the Board will address the merits of the claim.

II.  Claims for Service Connection

The Veteran filed an application for VA compensation in December 2008.  At this time, he reported having disability of the ankles, the knees secondary to the ankles, and the middle finger of the left hand.  He reported that these disabilities began in August 1980.  In March 2009, the Veteran amended his claim to include "service connection for kidney stones/urinary/bladder condition," which he later amended to "chronic kidney disease" in September 2009.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).
Disability that is proximately due to, the result of, or aggravated by a service-connected condition shall also be service connected on this secondary basis.  See 38 C.F.R. § 3.310(a), (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Bilateral Ankle and Bilateral Knee Disabilities

The Veteran seeks service connection for bilateral ankle and bilateral knee disabilities.  He testified that injured his ankles and knee while playing football.  He reported that he was taken to the emergency room at the base hospital, where they applied Ace bandages to both ankles and knees, and he was released to limited duty.  He reported that he had to stay in the barracks for about 3 months after the injury.  The Veteran reported continued pain symptoms of the ankles and knees since this event with progressive worsening post service.  Transcript at 20.  The Veteran stated that he mostly self-treated his ankle and knee symptoms post service.  Transcript at 29.  The Veteran indicated that he had been diagnosed with arthritis of the knees.  The Veteran further indicated that there were no available records from the facility that treated him soon after service, and before entering VA care.  Transcript at 22.  The Veteran stated that no doctor had related his problems to the football injury in service, noting that he never reported the injury.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral ankle and bilateral knee disabilities.  A chronic disability of either ankle or knee is not shown in service, and arthritis is not shown during the initial post separation year.  Also, the current findings for ankle arthralgias and degenerative joint disease of the knees with effusions with arthralgias are not etiologically related to service, to include any event or incident of service.  Because service connection is not warranted for the Veteran's ankle(s) disorder, the regulatory provisions pertaining to secondary service connection are not for application in regard to the Veteran's disorder of the knees.  See 38 C.F.R. § 3.310.

STRs show that, in June 1978, the Veteran was evaluated by podiatry for heel pain.  He also complained of bilateral knee pain with standing at attention.  Knees were stable, without effusion.  McMurray's test was negative.  There was no crepitus.  The impression was not legible.  STRs show that several days later the Veteran returned to the podiatry clinic with complaint of bilateral Achilles tendon pain of 2 weeks duration.  He denied trauma.  Clinical findings reflect some tenderness, but no redness, swelling, or crepitus.  The assessment was mild strain of bilateral Achilles tendon; the Veteran was given an ankle brace and balm.  STRs show that, in October 1979, the Veteran reported he hurt his right knee and ankle 2 days earlier playing football.  The knees had no effusion or instability.  There was full range of motion.  McMurray's testing was negative.  The right ankle had no effusion.  Both the ankle and knee had tenderness.  The impression was no significant trauma.  The Veteran was returned to duty.  In November 1979, the Veteran presented for ankle pain.  It was noted that he had been seen one month earlier and that his pain was mostly in the morning.  The impression was mild tendonitis.  Service separation examination dated in June 1982 reflects normal clinical evaluation of the musculoskeletal system, lower extremities, and feet.

VA treatment records reflect ankle and knee complaints of pain since 2008.  The Veteran presented to establish VA care in 2008 wearing a left ankle brace.  In May 2008, the Veteran reported ankle pain since being in the Marine Corps.  In August 2009, the assessment was knee arthralgias and chronic ankle pain.  The Veteran requested bilateral knee braces for the knees, and a brace for the right ankle in April 2009.  A February 2010 note reflects myofascial pain syndrome.  An April 2010 note reflects a history of bilateral knee pain from "his years of weightlifting."  A March 2011 note reflects routine follow-up for complaints of off-and-on ankle pain.  The Veteran further complained of knee pain but the examiner indicated that "extensive studies and exams are negative."  A June 2011 note reflects degenerative joint disease of the knees, diagnosed in 2008.  It was noted that the Veteran had been prescribed knee braces and strengthening exercises.  A July 2011 note reflects complaints of chronic bilateral knee and ankle pain.  The Veteran used bilateral knee braces and right ankle brace to walk and he had a cane.  A March 2012 note reflects complaints of bilateral ankle pains.  The assessment was nonspecific arthralgias and obesity was noted.  X-ray of the knees dated in November 2013 reflects mild bilateral tricompartmental degenerative joint disease.  Ankle x-ray was negative.

Report of VA examination dated in March 2009 reflects diagnoses for bilateral ankle arthralgias and bilateral knee effusions with arthralgias.  X-rays were normal.  The examiner opined that the joint problems were not related to service.  He noted the current medical findings that indicated arthralgias with no evidence of arthritis in any of the joints along with the STRs that showed no significant injuries or fractures or any of the joints.  The examiner indicated that it was "more likely than
Not" that the Veteran's current joint conditions were related to "aging, his obesity, musculoskeletal deconditioning due to physical inactivity, and a genetic predisposition for developing arthralgias."  The examiner further indicated that "A review of the orthopedic literature reveals no peer-reviewed studies that support his contention that his right ankle would cause any problems with his knees or the other ankle."

The Board accepts that the Veteran is competent to report injury to the ankles and knees in service along with his symptoms and treatment.  See Layno, supra.  However, he is not competent to relate any currently shown disorder of the ankles or knees to service, to include any in-service event or incident, as he lacks any medical expertise and the currently shown disorders are not susceptible to lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Furthermore, the Board notes that the Veteran attributed his knee problems to years of weightlifting during VA medical treatment in April 2010 although he attributed these same problems to in-service injury for the purpose of advancing his claim for VA compensation.   Therefore, the Board finds that the Veteran's report of disability due to in-service injury has diminished probative value.

The Board assigns greater probative value to the normal clinical findings for the lower extremities on service separation examination and the negative March 2009 VA medical opinion, coupled with the decades intervening service discharge and the first documented findings for chronic disorder of the ankles and knees.  The medical findings at both the June 1982 service separation and March 2009 VA examination are highly probative as they were prepared by skilled, neutral medical professionals after examination of the Veteran.  Also, the VA medical opinion is supported by a clear medical rationale supported by the record.

Accordingly, the claim is denied.  There is no doubt to resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral ankle disability is denied.

Service connection for bilateral knee disability is denied.


REMAND

Urological Disorder

The Veteran seeks VA compensation for a urological disability.  The Veteran testified that he had urinary problems in service, but denied having kidney stones.  He reported that his urinary problems continued after service and that he was diagnosed with kidney stones in 2009.  He denied that a medical professional had ever attributed his post service kidney and urinary problems to those he had in service.  Transcript at 6.  The Veteran noted that the hospital where he obtained his treatment after service was closed and the medical records were unavailable.  Transcript at 7.  He indicated that he had sought treatment for urinary problems within a year after service separation, but had not been hospitalized.  Transcript at 27.  He reported that he was treated about every 3 months until 2008 when he entered VA care.  The Veteran argued that his post service symptoms are the same as those treated in service.  Transcript at 8.

STRs show that the Veteran presented in February 1979 and May 1981 with complaints of dysuria and kidney region pain.  Urinary tract infection was diagnosed and treated with Tetracycline therapy for 2 months for NSV.  There were no further documented complaints or findings.  Report of separation examination dated in June 1982 shows normal clinical evaluation of the genitourinary system.  Private treatment records dated in March 2008 reflect that the Veteran presented with complaints of right flank pain and a history of kidney stones.  The Veteran denied problems with urination or changes in bladder habits.  An April 2008 pyelogram showed bilateral kidney stones without evidence of obstruction or mass.  It was noted that the ureters and bladder were normal.  VA treatment records dated since 2008 reflect that the Veteran was followed for kidney stones.  An April 2009 nephrology consult reflects that the Veteran had a past history of nephrolithiasis since last year, and had passed about 15 stones since last year.  The assessment included nephrolithiasis/CKD.

Having carefully reviewed the evidence of record, the Board finds that remand for a VA examination and medical opinion is necessary to ascertain whether it is as likely as not that the Veteran has a urological disability, to include nephrolithiasis (kidney stones), that was first manifested in service, or is otherwise etiologically related to the in-service urological complaints and findings for urinary tract infection.  38 C.F.R. § 3.159(c).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).


Left Hand Middle Finger

STRs show that the Veteran presented in April 1980 with complaint of left middle finger pain.  By history, the Veteran had injured the finger 2 weeks earlier while playing basketball.  X-ray was negative for fracture.  The diagnosis was gouty arthritis.  The Veteran denied post service medical treatment and the available private and VA treatment records are silent for complaints or diagnoses of any abnormal pathology of the middle finger of left hand.

In October 2014, the Veteran testified that he injured his left hand middle finger injury while weight lifting in service.  He reported that a weight fell on his finger and broke the finger.  He reported that he sought treatment in service and that an x-ray was negative.  Transcript at 10.  However, the Veteran reported that his finger has been symptomatic since this event and that it had been casted in service and treated with anti-inflammatory agents.  He reported that he sought no treatment after service "because I didn't want an operation."  Transcript at 13.  He further reported that he treats middle finger pain with medications prescribed for other disorders by the Dallas VA hospital.  The Veteran indicated that, following service discharge, he was told he had a torn ligament, but could not recall any specific diagnosis for the middle finger of the left hand.  Transcript at 14.

In light of the in-service complaints of left middle finger pain and the Veteran's current complaints of continued pain in this finger, the Board finds that remand for a VA examination and medical opinion is necessary to ascertain whether it is as likely as not that the Veteran has a disability of the left middle finger that was first manifested in service, or is otherwise etiologically related to the in-service complaints of pain in that finger.  38 C.F.R. § 3.159(c).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA genitourinary examination by an appropriately skilled physician.  The physician should identify all urological diseases shown on examination.  

Then the physician should opine on whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a chronic urological disability, to include nephrolithiasis (kidney stones), that was first manifested in service, or is otherwise etiologically related to the in-service urological complaints and findings for urinary tract infection.  

The Veteran's past medical history should be accepted as true unless otherwise indicated or incongruous with the medical record.  If the examiner rejects any portion of the Veteran's medical history concerning his symptoms, treatment, or diagnoses, then the examiner must fully explain his/her reasoning.  All pertinent evidence in the electronic claims files should be made available to the physician.  

The examination reports must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  The Veteran should also be scheduled for VA examination by an appropriately skilled physician to ascertain whether he has a current disability of the left middle finger that is etiologically related to service.  The physician should identify all left middle finger disabilities current manifested.

For each left middle finger disability identified, the physician should opine on whether it is at least as likely as not (50 percent probability or greater) that the disability was first manifested in service, or is otherwise etiologically related to the in-service complaints of left middle finger disability.  

The Veteran's past medical history should be accepted as true unless otherwise indicated or incongruous with the medical record.  If the examiner rejects any portion of the Veteran's medical history concerning his symptoms, treatment, or diagnoses, then the examiner must fully explain his/her reasoning.  All pertinent evidence in the electronic claims files should be made available to the physician.  

The examination reports must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The AOJ should ensure that the medical opinions are adequate and conduct any other development deemed necessary.

4.  The AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


